                                          Case 4:17-cv-06763-JST Document 161 Filed 04/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNERGY PROJECT MANAGEMENT,                       Case No. 17-cv-06763-JST
                                         INC.,
                                   8                    Plaintiff,                         ORDER TO FILE SUPPLEMENTAL
                                   9                                                       JURISDICTIONAL BRIEF
                                                 v.
                                  10                                                       Re: ECF No. 159
                                         CITY AND COUNTY OF SAN
                                  11     FRANCISCO, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Synergy Project Management, Inc. has filed an emergency motion for a temporary

                                  15   restraining order, order to show cause, and preliminary injunction. ECF No. 159. Synergy seeks

                                  16   an order requiring Defendants City and County of San Francisco and Mayor London Breed to (1)

                                  17   confirm that they have sought and obtained correspondence from Mayor Breed’s personal

                                  18   computer and personal email account related to the matters in Synergy’s case, (2) take immediate

                                  19   steps to preserve any such correspondence, and (3) certify their preservation of such

                                  20   correspondence. ECF No. 159-2.

                                  21          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

                                  22   Am., 511 U.S. 375, 377 (1994). The district court is under a continuing duty to establish its own

                                  23   subject matter jurisdiction. Krug v. Woods, 9 F.3d 1552 (9th Cir. 1993).

                                  24          The basis for federal jurisdiction is not apparent from the face of the motion, given that

                                  25   there currently are no active claims pending before this Court. On November 21, 2019, the Court

                                  26   dismissed with prejudice all of Synergy’s federal claims and remanded Synergy’s state law claims.

                                  27   ECF No. 128 at 15-16. Synergy has appealed the Court’s final judgment, see ECF No. 132, and

                                  28   oral argument is scheduled to be heard in that appeal on April 26, 2021. See Case No. 19-17558,
                                           Case 4:17-cv-06763-JST Document 161 Filed 04/07/21 Page 2 of 2




                                   1   Dkt. No. 60.1 Synergy’s state law claims are pending in the San Francisco County Superior Court.

                                   2   See ECF Nos. 131, 143-2.

                                   3          Synergy’s only proffered basis for jurisdiction is Federal Rule of Civil Procedure 62(d).2

                                   4   ECF No. 159 at 7. Rule 62(d) states that “[w]hile an appeal is pending from an interlocutory order

                                   5   or final judgment that grants, continues, modifies, refuses, dissolves, or refuses to dissolve or

                                   6   modify an injunction, the court may suspend, modify, restore, or grant an injunction on terms for

                                   7   bond or other terms that secure the opposing party’s rights.” Rule 62(d) does not apply because

                                   8   the Court’s final judgment did not involve an injunction.

                                   9          Synergy is ordered to file a supplemental brief by no later than April 11, 2021, identifying

                                  10   the basis for this Court’s jurisdiction. Defendants may, but are not required to, file a responsive

                                  11   brief by April 15, 2021.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 7, 2021
                                                                                        ______________________________________
                                  14
                                                                                                      JON S. TIGAR
                                  15                                                            United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   1
                                        The Court notes that Synergy has also filed a motion for a relief from judgment pursuant to Rule
                                  25   60(b)(6) of the Federal Rules of Civil Procedure, or, in the alternative, for an indicative ruling
                                       pursuant to Rule 62.1. ECF No. 138. That motion is under submission.
                                  26   2
                                        Although Synergy’s papers cite to Federal Rule of Civil Procedure 62(c), the language they
                                  27   quote is from Rule 62(d). This may be due to Synergy’s reliance on a case issued prior to the
                                       2018 amendment to Rule 62 which reorganized the subdivisions. See ECF No. 159 at 7 (citing
                                  28   Christian Sci. Reading Room Jointly Maintained v. City & County of San Francisco, 784 F.2d
                                       1010, 1017 (9th Cir.), amended, 792 F.2d 124 (9th Cir. 1986)).
                                                                                      2
